DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
Figure 2, leftmost reference character “214” should read --204-- in accordance with page 6, line 30 of the specification.
Figure 2, reference character “1” should read --201-- in accordance with page 6, line 27 of the specification.
Figure 2, rightmost reference character “207” should read --202-- in accordance with page 6, lines 28-29 of the specification.
Figure 3, reference character “200” should read --201-- in accordance with page 7, line 25 of the specification.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1, “toolpack frame”
Claim 11, “mechanism”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections
The following claims are objected to because of the following informalities:
Claims 1, 5, 8, 12, 15, and 16, “the bodymaker” should read --the can bodymaker-- for consistency.
Claims 1, 3, 12, and 13, “die(s)” should read --one or more dies-- for consistency.
Claim 3, “said frame” should read --said toolpack frame-- for consistency.
Claims 9, 11, and 14, “and comprising” should read --and further comprising--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 



An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, “a fixing” with the functional language of “allows removable fixing of the toolpack module to the can bodymaker is interpreted as precision mounts having holes as described in page 7, lines 25-35 of the specification and as illustrate in figure 4.
Claim 9, “an infeed-discharge module” with the functional language of “delivering cups… to the toolpack” is interpreted as a hopper as discussed in page 7, lines 7-10 of the specification and as illustrated as reference character “211” in figure 2.
Claim 11
Claim 12, “an adjustment mechanism” with the functional language of “for supporting the die(s) in the frame…” is interpreted as spacers, wear bars as described in page 8, line 26-page 9, line 2 of the specification and as illustrated as reference character “603a/b” in figure 6.
Claim 12, “fixing features” with the functional language of “for enabling removable fixing of the toolpack module” is interpreted as brackets, flanges having holes as discussed in page 8, lines 1-13 of the specification, and as illustrated as reference characters “507a/b” and “508” in figure 5.
Claim 14, “a redraw sleeve module” with the functional language of “to align a redraw sleeve with the toolpack frame” is interpreted as a die frame as discussed in page 8, lines 1-13 of the specification.
Claim 14, “a bearing adjustment mechanism” with the functional language of “to facilitate radial alignment of the redraw sleeve module with the toolpack frame” is interpreted as a set of adjustable cams as discussed in page 8, lines 1-13 of the specification.
Claim 15, “an adjustment mechanism” with the functional language of “for supporting the bottom forming tool in the frame” is discussed in page 9, lines 23-25 of the specification with no given structure.
Claims 15, “fixing features” with the functional language of “for enabling removable fixing of the domer module” is interpreted as brackets, flanges having holes as discussed in page 7, lines 25-35 of the specification, and as illustrated as reference characters “306a/b” in figure 3.
Claim 16
Claim 16, “fixing features” with the functional language of “for enabling removable fixing of the module” is interpreted as brackets, flanges having holes as discussed in page 8, lines 1-13 of the specification, and as illustrated as reference characters “507a/b” and “508” in figure 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure describes the “mechanism” of claim 11 in page 3, lines 24-26 of the specification. The disclosure does not provide adequate written description of the claimed “mechanism” that performs the function of “aligning the ram and the punch relative to the can bodymaker”. The disclosure does not demonstrate that the applicant has made an invention that achieves the claimed function, because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure describes the “adjustment mechanism” of claim 11 in page 9, lines 23-25 of the specification. The disclosure does not provide adequate written description of the claimed “adjustment mechanism” that performs the function of “for supporting the bottom forming tool in the frame”. The disclosure does not demonstrate that the applicant has made an invention that achieves the claimed function, because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a toolpack module including a toolpack frame and components including one or more dies”, it is unclear if recitation “components” is meant to refer to the previously set forth “plurality of components”, or it is meant to set forth additional components.
Claim 1 recites “a toolpack module including… components including one or more dies”, which sets forth the toolpack module having a die, claim 1 later recites “the die(s) being alignable with respect to the toolpack frame when the toolpack module is not attached to the bodymaker”. It is unclear how the die is alignable with respect to the toolpack frame, if the toolpack module, which includes the die, is not present on the can bodymaker. Furthermore, recitation “when the toolpack module is not attached to the bodymaker” makes it unclear if the toolpack module is a required part of the claimed can bodymaker.
Claim 2, recites “said die”, however, claim 1
Claim 2 recites “wherein said die is a draw die or an ironing die”, which further defines the “one or more dies” of claim 1. Claim 2 later recites “and one or more of a draw die, ironing die, a cup holder, a redraw sleeve and a stripper also being provided”, it is unclear if said recitation is meant to further define the previously set forth “one or more dies” or add new components, further making it unclear what element (e.g. the can bodymaker, the toolpack module) includes said new components.
Claim 2 recites “coupled to and alignable to the toolpack frame”, it is unclear what component is meant to be coupled to the toolpack frame.
Claim 4 recites “the toolpack module comprising a redraw sleeve module configured to align a redraw sleeve” and later recites “a passage through which the redraw sleeve moves”. Regarding the element “redraw sleeve”, said element is introduced and used in functional limitations of the redraw sleeve module and the passage, which makes it unclear if the element “redraw sleeve” is meant to be a required part of the claimed redraw sleeve module.
Claim 5 recites “each further module having one or more of said components coupled to a further frame and being alignable with respect to the 4DOCKET NO.: 102070.006845 / PX215338USPATENTApplication No.: not yet knownPreliminary Amendment - First Action Not Yet Receivedfurther frame when the further module is not attached to the bodymaker
Claim 5 recites “each further module having one or more of said components”, it is unclear if the further modules include the same components as the “toolpack module” of claim 1, or if the further modules includes different, new components.
Claim 6 recites “wherein a further module is a domer module and the at least one component coupled to the domer module frame is a bottom forming tool”.
Regarding recitation “a further module”, it is unclear if said recitation is meant to further define the “further module” of claim 5, or it is meant to set forth an additional module.
Regarding recitation “the at least one component”, it is unclear if said recitation is meant to refer to the “plurality of components” of claim 1, the “components” of claim 1, or the “one or more of said components” of claim 5.
Regarding recitation “the domer module frame”, it is unclear if said recitation is meant to refer to the “further frame” of claim 5, or “toolpack frame” of claim 1, or it is meant to set forth a new frame, lacking antecedent basis.
Claim 7 recites “for example a zero-point clamp”, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites “wherein the / or each module”, it is unclear if recitation “the / or each module” is meant to refer to the “toolpack module” of claim 1, or set forth additional modules that lack antecedent basis.
Claim 8 recites “a fixing”, it is unclear if said recitation is meant to refer to the “fixing” set forth in claim 1, or it is meant to set forth an additional fixing.
Claim 8 recites “a positional accuracy better than 10 µm, preferably better than 5 µm”. The term "better than" is a relative term which renders the claim indefinite.  The term "better than" 
Claim 8 recites “preferably”, the term "preferably" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites “and comprising an infeed-discharge module”, it is unclear what previously set forth element (e.g. the can bodymaker, the toolpack module) comprises said infeed-discharge module.
Claim 9 recites “for removing formed can bodies in use”, the metes and bounds of the phrase “in use” are unclear, because “formed can bodies” were not previously set forth.
Claim 10 recites “said components”, it is unclear if said recitation is meant to refer to the “plurality of components” of claim 1, or “components” of the toolpack module of claim 1.
Claim 12 sets forth “A tool pack module for use with a can bodymaker” and later attempts to further define the can bodymaker “comprising a plurality of components…” The “can bodymaker” was set forth in a functional limitation of the preamble, which makes it unclear if the can bodymaker is a required part of the claimed “toolpack module”.
Claim 12 recites “a toolpack module comprising… an adjustment mechanism for supporting the die(s) in the frame and for adjustably aligning the die(s) with respect to the frame when the toolpack module is not attached to the bodymaker”. It is unclear how the die is alignable with respect to the toolpack frame, if the toolpack module, which includes the die, is not present on the can bodymaker. Furthermore, recitation “when the toolpack module is not attached to the 
Claim 13 recites “wherein said tool pack module comprises a pair of wear bars”, it is unclear if the wherein recitation is meant to further define the “adjustment mechanism” of claim 1, or it is meant to set forth pair of wear bars in addition to the “adjustment mechanism” of claim 1. 
Claim 13 recites “said toolpack frame” and “said frame”, it is unclear if said recitations are meant to refer to the “frame” of claim 1, or it is meant to set forth a new frame, lacking antecedent basis.
Claim 15 sets forth “A domer module for use with a can bodymaker” and later attempts to further define the can bodymaker “comprising a plurality of components…”. The “can bodymaker” was set forth in a functional limitation of the preamble, which makes it unclear if the can bodymaker is a required part of the claimed “module”.
Claim 15 recites “a domer module comprising… an adjustment mechanism for supporting the bottom forming tool in the frame and for adjustably aligning the bottom forming tool with respect to the frame when the domer module is not attached to the bodymaker”. It is unclear how the bottom forming tool is alignable with respect to the frame, if the domer module, which includes the bottom forming tool, is not present on the can bodymaker. Furthermore, recitation “when the domer module is not attached to the bodymaker” makes it unclear if the domer module is a required part of the claimed can bodymaker.
Claim 16
Claim 16 recites “a module comprising… an adjustment mechanism for supporting at least one component of the plurality of components in the frame and adjustably aligning the component with respect to the frame when the module is not attached to the bodymaker”. It is unclear how the at least one component is alignable with respect to the frame, if the module, which includes the at least one component, is not present on the can bodymaker. Furthermore, recitation “when the module is not attached to the bodymaker” makes it unclear if the module is a required part of the claimed can bodymaker.
Claim 17 recites “for example a zero-point clamp”, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites “coupling one or more components”, it is unclear if recitation “one or more components” is meant to refer to the previously set forth “plurality of components” of the can bodymaker, or it is meant to set forth additional components.
Claim 19 recites “wherein said die is a draw die or an ironing die”, which further defines the “at least a die” of claim 18. Claim 19 later recites “and one or more components include one or more of a draw die, ironing die, a cup holder, a redraw sleeve and a stripper”, it is unclear if said recitation is meant to further define the previously set forth “at least one die” or add new components, further making it unclear what element (e.g. the can bodymaker, the tool pack module) includes said new components.
Claim 20 recites “the one or more of said components”, it is unclear if said recitation sis meant to refer to the “plurality of components” of claim 18, or “one or more components” of claim 18, or “one or more of said plurality of components” of claim 20.
Claim 21 recites “wherein the module is attached to an alignment test prior to aligning the one or more components of the module”. Said recitation is in narrative form (i.e. is attached), which 

The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 11, “mechanism for aligning the ram and the punchy relative to the can bodymaker” is discussed in page 3, lines 24-26 of the specification with no given structure, which makes it difficult to ascertain what structure and/or its equivalents are being claimed.
Claim 15, “adjustment mechanism for supporting the bottom forming tool in the frame and for adjustably aligning the bottom forming tool with respect to the frame” is discussed in page 9, lines 23-25 of the specification with no given structure, which makes it difficult to ascertain what structure and/or its equivalents are being claimed.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paramonoff (US 3735629 A).
Regarding claim 1, Paramonoff discloses a can bodymaker (figures 1 and 2) comprising a plurality of components that require relative alignment to one another (figure 27, i.e. plurality of dies, spacers, and a ram that require alignment), the can bodymaker comprising:
a toolpack module (figures 14 and 15, elements 142, 146, 150) including a toolpack frame (figures 15 and 16, element 168) and components including one or more dies supported by the toolpack frame (figure 14, i.e. the toolpack module contains dies (162, 164, 166)),
the one or more dies being alignable with respect to the toolpack frame when the toolpack module is not attached to the bodymaker (figures 15 and 16, i.e. the modules are removable, where the dies of the modules are capable of being aligned using spacers (172) and screw mechanisms (182) even when said module is not installed within the can bodymaker),
the can bodymaker further comprising a fixing that allows removable fixing of the toolpack module to the can bodymaker (figure 13, i.e. the toolpack module (142, 146, 150) is fixed to the can bodymaker using bolts).

    PNG
    media_image1.png
    450
    670
    media_image1.png
    Greyscale

Annotated Figure 13 of Paramonoff
Regarding claim 2, Paramonoff further discloses wherein said die is a draw die or an ironing die, and one or more of a draw die, ironing die, a cup holder, a redraw sleeve and a stripper also being provided, coupled to and alignable to the toolpack frame (figure 14, i.e. redraw (160) and ironing dies (162, 164, 166) and stripper (154) all being alignable using spacers and screw mechanisms).

Regarding claim 3, Paramonoff further discloses wherein said toolpack module comprises a pair of wear bars attached to said toolpack frame and arranged to support said one or more dies, the one or more dies being alignable with respect to said frame by adjusting one or both of said wear bars (figures 15, i.e. the dies are alignable via a vertical and a horizontal screw mechanism (182); figure 16 as annotated below, i.e. each screw mechanism (182) contains a wear bar).



    PNG
    media_image2.png
    500
    329
    media_image2.png
    Greyscale

Annotated Figure 16 of Paramonoff

Regarding claim 4, Paramonoff further discloses the toolpack module comprising a redraw sleeve module configured to align a redraw sleeve with the toolpack frame (figure 12 as annotated below, i.e. a redraw sleeve module containing a redraw sleeve (126) and a redraw die (160), the redraw sleeve module couples to the toolpack frame, the coupling of the redraw sleeve module aligns the redraw sleeve (126) with the toolpack frame),
the redraw sleeve module being coupled to the toolpack frame and having one or more bearings defining a passage through which the redraw sleeve moves (figure 12 as annotated below, i.e. the redraw sleeve module is coupled to the toolpack, the module having bearings with passages therethrough that allow the redraw sleeve (126) to move through),
the redraw sleeve module having a bearing adjustment mechanism to facilitate radial alignment of the redraw sleeve module with the toolpack frame (figure 12 as annotated below, i.e. the redraw sleeve module contains a screw mechanism to adjust the passage with respect to the toolpack frame).

    PNG
    media_image3.png
    572
    665
    media_image3.png
    Greyscale

Annotated Figure 12 of Paramonoff
Regarding claims 5 and 6, Paramonoff further discloses the can bodymaker further comprising a one or more further modules (figures 13 and 14, i.e. a bottom forming assembly (156) is a module), each further module having one or more of said components coupled to a further frame (the further module (156) has a frame that contains a bottom forming die (218)) and being alignable with respect to the4DOCKET NO.: 102070.006845 / PX215338USPATENT Application No.: not yet knownPreliminary Amendment - First Action Not Yet Receivedfurther frame when the further module is not attached to the bodymaker (figures 13 and 14, i.e. the further module (156) contains a screw mechanism (216) that allows the alignment of the bottom forming die (218) even when said module is not attached to the can bodymaker),
the can bodymaker further comprising a further fixing for each further module that allows removable fixing of the further module to the can bodymaker (figure 13 as annotated below, i.e. the further module (156) is removable using bolts and pins); and
wherein a further module is a domer module and the at least one component coupled to the domer module frame is a bottom forming tool (figure 13 and column 14, lines 5-7, i.e. “doming or bottom forming die assembly 156”).


    PNG
    media_image4.png
    481
    435
    media_image4.png
    Greyscale

Annotated Figure 13 of Paramonoff
Regarding claim 7, Paramonoff further discloses wherein the fixing is a single-point fixing (figure 13 as annotated below, i.e. the fixing is a bolt, which provide a pin-point connection).


    PNG
    media_image1.png
    450
    670
    media_image1.png
    Greyscale

Annotated Figure 13 of Paramonoff

Regarding claim 9, Paramonoff further discloses the can bodymaker further comprising an infeed-discharge module for delivering cups or other preform articles to the toolpack module (figures 13 and 14, and column 17, lines 38-42, i.e. feed assembly (262) is an infeed module) and for removing formed can bodies in use (column 18, lines 37-40, i.e. further conveying system is a discharge module), the infeed-discharge module being removable in order to allow removal and attachment of the toolpack module (column 17, lines 38-42, i.e. the infeed-discharge modules are secured to the can body maker, which indicate the capability of removal; figure 14, i.e. the infeed module (262) sits on top of the toolpack, which removal of the infeed module (262) would facilitate access to the toolpack module).

Regarding claims 10 and 11, Paramonoff further discloses wherein said components include a ram and a punch fixed to an end of the ram (figures 23-27, i.e. that tip of the ram (72) is a punch that draws the can body); and


Regarding claim 12, Paramonoff discloses a toolpack module (figure 13 as annotated below) for use with a can bodymaker (figures 1 and 2), the can bodymaker comprising a plurality of components that require relative alignment to one another (figure 27, i.e. the can bodymaker comprises the toolpack and ram that require alignment), the components including one or more dies (figure 14, i.e. the toolpack of the can bodymaker contains dies (160, 162, 164, 166)), the toolpack module comprising:
a frame (figure 15 and 16, element 168);
an adjustment mechanism for supporting the one or more dies in the frame and for adjustably aligning the one or more dies with respect to the frame when the toolpack module is not attached to the bodymaker (figures 14-16, i.e. the dies (160, 162, 164, 166) are adjustable via spacers (figure 16, element 172) and screw mechanisms (figures 15 and 16, element 182), where the spacers and screw mechanism are removable with the toolpack, the screw mechanism providing the toolpack the capability for the dies to be aligned when the toolpack is not installed in the can bodymaker); and
one or more fixing features for enabling removable fixing of the toolpack module to the can bodymaker (figure 13 as annotated below, i.e. the toolpack is secured to the can body maker using bolts).

    PNG
    media_image1.png
    450
    670
    media_image1.png
    Greyscale

Annotated Figure 13 of Paramonoff

Regarding claim 13, Paramonoff further discloses wherein said toolpack module comprises a pair of wear bars attached to said toolpack frame and arranged to support said one or more dies, the one or more dies being alignable with respect to said frame by adjusting one or both of said wear bars (figures 15, i.e. the dies are alignable via a vertical and a horizontal screw mechanism (182); figure 16 as annotated below, i.e. each screw mechanism (182) contains a wear bar).

    PNG
    media_image2.png
    500
    329
    media_image2.png
    Greyscale

Annotated Figure 16 of Paramonoff
Regarding claim 14, Paramonoff further discloses the toolpack module comprising a redraw sleeve module configured to align a redraw sleeve with the toolpack frame (figure 12 as annotated below, i.e. a redraw sleeve module containing a redraw sleeve (126) and a redraw die (160), the redraw sleeve module couples to the toolpack frame, the coupling of the redraw sleeve module aligns the redraw sleeve (126) with the toolpack frame),
the redraw sleeve module being coupled to the toolpack frame and having one or more bearings defining a passage through which the redraw sleeve moves (figure 12 as annotated below, i.e. the redraw sleeve module is coupled to the toolpack, the module having bearings with passages therethrough that allow the redraw sleeve (126) to move through),
the redraw sleeve module having a bearing adjustment mechanism to facilitate radial alignment of the redraw sleeve module with the toolpack frame (figure 12 as annotated below, i.e. the redraw sleeve module contains a screw mechanism to adjust the passage with respect to the toolpack frame).

    PNG
    media_image3.png
    572
    665
    media_image3.png
    Greyscale

Annotated Figure 12 of Paramonoff
Regarding claim 15, Paramonoff discloses a domer module (figure 13, element 156) for use with a can bodymaker (figures 1 and 2), the can bodymaker comprising a plurality of components that require relative alignment to one another (figure 27, i.e. the can bodymaker comprises the toolpack and ram that require alignment), the components including a bottom forming tool (figure 13, element 218), the domer module comprising:
a frame (figure 13 as annotated below);
an adjustment mechanism (figures 13 and 14, element 216) for supporting the bottom forming tool in the frame and for adjustably aligning the bottom forming tool with respect to the frame when the domer module is not attached to the bodymaker (figures 13 and 14, i.e.  the screw mechanism (216) is removable with the domer module, the screw mechanism providing the module the capability for the die (218) to be aligned when the module is not installed in the can bodymaker); and6DOCKET NO.: 102070.006845 / PX215338USPATENTApplication No.: not yet known
Preliminary Amendment - First Action Not Yet Receivedone or more fixing features for enabling removable fixing of the domer module to the can bodymaker (figure 13 as annotated below, i.e. the domer module is secured to the can bodymaker using bolts).


    PNG
    media_image4.png
    481
    435
    media_image4.png
    Greyscale

Annotated Figure 13 of Paramonoff
Regarding claim 16, Paramonoff discloses a module (figure 13 as annotated below) for use with a can bodymaker (figures 1 and 2), the can bodymaker comprising a plurality of components that require relative alignment to one another (figure 27, i.e. the can bodymaker comprises the toolpack and ram that require alignment) the module comprising:
a frame (figures 15 and 156, i.e. 168);
an adjustment mechanism for supporting at least one component of the plurality of components in the frame and adjustably aligning the component with respect to the frame when the module is not attached to the bodymaker (figures 14-16, i.e. the dies (160, 162, 164, 166) are adjustable via spacers (figure 16, element 172) and screw mechanisms (figures 15 and 16, element 182), where the spacers and screw mechanism are removable with the toolpack, the screw mechanism providing the toolpack the capability for the dies to be aligned when the toolpack is not installed in the can bodymaker); and
one or more fixing features for enabling removable fixing of the module to the can bodymaker (figure 13 as annotated below, i.e. the toolpack is secured to the can body maker using bolts).

    PNG
    media_image1.png
    450
    670
    media_image1.png
    Greyscale

Annotated Figure 13 of Paramonoff

Regarding claim 17, Paramonoff further discloses wherein the fixing is a single-point fixing (figure 13 as annotated above, i.e. the fixing is a bolt, which provide a pin-point connection).

Regarding claim 18, Paramonoff discloses a method of setting up a can bodymaker (figures 1 and 2), the can bodymaker comprising a plurality of components that require relative alignment to one another (figure 27, i.e. the can bodymaker comprises a ram and toolpack having dies that require alignment), the method comprising the steps of:
coupling one or more components, including at least a die, to a toolpack frame (figures 15 and 16, i.e. a toolpack frame (168) housing a die (164)) to form a toolpack module (figure 14, i.e. plurality of dies (160, 162, 164, 166) are couple to form a tool pack module);
aligning the one or more components with respect to the toolpack frame (figures 15 and 16, i.e. vertical and horizontal screw mechanisms (182) used to align the dies within the frame (168)); and
releasably installing the toolpack module into the can bodymaker (figure 13 as annotated below, i.e. the toolpack module is secured to thecan bodymaker using bolts, which allows the removal of the toolpack module).

    PNG
    media_image1.png
    450
    670
    media_image1.png
    Greyscale

Annotated Figure 13 of Paramonoff
Regarding claim 19, Paramonoff further discloses  wherein said die is a draw die or an ironing die, and one or more of a draw die, ironing die, a cup holder, a redraw sleeve and a stripper also being provided, coupled to and alignable to the toolpack frame (figure 14, i.e. redraw (160) and ironing dies (162, 164, 166) and stripper (154) all being alignable using spacers and screw mechanisms).

Regarding claim 20, Paramonoff further discloses the method further comprising:
configuring one or more further modules (figures 13 and 14, i.e. a bottom forming assembly (156) is a further module), each further module having a further frame (figure 13 as annotated below), by coupling one or more of said plurality of components to each of the further frames (figures 13 and 14, i.e. a domer die (218) is a component that is coupled to the frame of the further module (156));
for each further module, aligning the one or more of said components with respect to the further frame (figures 13 and 14, i.e. the further module (156) contains a screw mechanism (216) that allows the alignment of the bottom forming die (218) with all the other components of the can body maker); and
releasably installing each of the further modules into the can bodymaker (figure 13 as annotated below, i.e. the further module is secured to the can bodymaker using bolts).

    PNG
    media_image4.png
    481
    435
    media_image4.png
    Greyscale

Annotated Figure 13 of Paramonoff
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paramonoff.
Regarding claim 8, Paramonoff discloses wherein the toolpack module is removably fixed to the can bodymaker using the fixing in the form of bolts, wherein the bolts when matched with their respective holes provide pin-point accuracy (figure 13 as annotated below, i.e. the toolpack module is attached to the can body maker using bolts). Paramonoff does not explicitly disclose the fixing providing a positional accuracy better than 10 µm of the module with respect to the can bodymaker. However, Paramonoff recognizes that alignment of components within a can bodymaker is essential to result in minimum component wear in order to increase product quality (column 1, lines 59-63) and reduce maintenance time and expense (column 5, lines 32-43).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

    PNG
    media_image1.png
    450
    670
    media_image1.png
    Greyscale

Annotated Figure 13 of Paramonoff

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Paramonoff in view of Meloncelli et al. (hereinafter Meloncelli; US 4385555 A).
Regarding claim 21, Paramonoff discloses aligning the components of the module (figures 13-17, i.e. the module contains screw adjustment mechanism (182)) to increase product quality and reduce component wear, maintenance time, and expenses (column 1, lines 59-63 and column 5, Paramonoff does not explicitly disclose attaching the module to an alignment test bed prior to aligning the components.
However, in the same field of endeavor, Meloncelli teaches a mechanical device (figure 1) having a module with components (figure 1, i.e. a binding unit (18) is a removable module having internal components), where the module is attached to an alignment test bed to ensure proper installation and alignment of components within the module prior to fixing the module to the device, in order to test the entire module before mounting it to the device and to reduce overall costs associated with additional alignment steps (column 1, lines 63-68 and column 2, lines 1-8, i.e. the module is fixed and aligned on a test bed, inherently using the same mounting points to ensure proper installation and alignment).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the steps of Paramonoff to include the step of attaching and aligning the module on an alignment test bed prior to attaching the module to the can bodymaker, as taught by Meloncelli, in order to reduce overall costs associated with additional alignment steps (column 1, lines 63-68 and column 2, lines 1-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725